Citation Nr: 1521069	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  12-19 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to an undiagnosed illness.

2. Entitlement to service connection for gastroesophageal reflux disease (GERD). 

3. Entitlement to service connection for chronic fatigue syndrome (CFS).  

4. Entitlement to an initial compensable disability rating for blepharitis.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, and a March 2012 rating decision of the VA RO in Ft. Harrison, Montana.  The VA RO in Phoenix, Arizona currently has jurisdiction over the Veteran's claims file.  The September 2010 rating decision denied service connection for COPD and granted service connection for blepharitis.  The March 2012 rating decision denied service connection for GERD and CFS.  

The March 2012 rating decision also denied the Veteran's petition to reopen a claim for service connection for residuals of a right ankle fracture and he appealed the issue to the Board.  In a May 2015 rating decision, the RO granted service connection for a right ankle disability.  He has not filed a notice of disagreement with regard to any appealable determination made in the May 2015 rating decision, including the schedular rating or effective date assigned by the RO.  Therefore, this matter is not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2015, the Veteran informed VA that instead of testifying at a hearing before a member of the Board in Washington, DC, he wished to testify at a travel board hearing at the RO.  The Veteran is entitled to a hearing as a matter of right.  38 C.F.R. § 20.700(a) (2014).  Therefore, a remand is necessary to afford the Veteran his requested travel board hearing  See 38 C.F.R. §§ 19.9, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing at the RO at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




